                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 19-30319-DM
Ophelia B Alvarez                                                                                          Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-3                  User: bgapuz                       Page 1 of 1                          Date Rcvd: Aug 21, 2019
                                      Form ID: pdfeo                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 23, 2019.
db             +Ophelia B Alvarez,   2500 Tara Lane,   South San Francisco, CA 94080-5113

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 21, 2019 at the address(es) listed below:
              Daniel K. Fujimoto    on behalf of Creditor   Deutsche Bank National Trust Company, as Trustee, in
               trust for registered Holders of Long Beach Mortgage Loan Trust 2003-4, Asset-Backed Certificates,
               Series 2003-4 wdk@wolffirm.com, faxes@wolffirm.com
              David Burchard     TESTECF@burchardtrustee.com, dburchard13@ecf.epiqsystems.com
              Jason Honaker    on behalf of Debtor Ophelia B Alvarez jh@honakerlegal.com,
               HonakerJR78624@notify.bestcase.com
              Office of the U.S. Trustee / SF    USTPRegion17.SF.ECF@usdoj.gov
                                                                                             TOTAL: 4




         Case: 19-30319            Doc# 38        Filed: 08/23/19          Entered: 08/23/19 21:20:54                Page 1 of 3
                                               Entered on Docket
                                               August 21, 2019
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA



 1   DAVID BURCHARD                 Signed and Filed: August 21, 2019

 2   CHAPTER 13 STANDING TRUSTEE
     P.O. BOX 8059
 3   FOSTER CITY, CA 94404
     (650)345-7801 FAX(650)345-1514 ________________________________________
                                    DENNIS MONTALI
 4   (707)544-5500 FAX(707)544-0475 U.S. Bankruptcy Judge
 5
 6
 7
 8
                          UNITED STATES BANKRUPTCY COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA

10
11   In re:                                          Case No.: 19-30319 DM

12   OPHELIA B ALVAREZ                               Chapter 13
                             Debtor(s)
13
14
15                               ORDER OF DISMISSAL
16         DAVID BURCHARD, Chapter 13 Trustee, has filed a Motion to
17   Dismiss case.
18         The Court finds that notice of the motion upon Debtor(s)
19   and counsel was proper.
20         After noticed hearing of said motion on August 21, 2019,
21   the Court hereby grants the Trustee’s Motion to Dismiss.
22         THEREFORE IT IS ORDERED that the Debtor(s)’ proceedings
23   herein be DISMISSED, and that any restraining orders heretofore
24   issued be dissolved.      The Chapter 13 Trustee shall submit at a
25   later date his Trustee’s Final Report for approval by the court.
26                                **END OF ORDER**
27
28


                                               1



 Case: 19-30319    Doc# 38   Filed: 08/23/19       Entered: 08/23/19 21:20:54    Page 2 of 3
 1                              COURT SERVICE LIST

 2
     OPHELIA B ALVAREZ
 3
     2500 TARA LANE
 4
     SOUTH SAN FRANCISCO, CA 94080
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2



 Case: 19-30319   Doc# 38   Filed: 08/23/19       Entered: 08/23/19 21:20:54   Page 3 of 3
